EXHIBIT 3

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 1of18 Document 23-3
 

PASSPORT

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 2 o0f18 Document 23-3

 

 
 
 

,. AND THAT GOVBRNMENT OF THE PEOPLE, =
~ BY THE PEOPLE, FOR: THE PEOPLE, ~~
SHALL NOT PERISH ERO! ARTH, 7

zi = hain Lincoln

   
  
   

     
   

 

ie Unite Sats of Anirica

horeby requests all-tvliont It may concern to pennit
the citizen/niational of the United States named herein
fo pass without delay or fidndrance and in case of need
to give all awful aid and protection.

The Secretary of State af ti

   

Hired at Etats-Unis df Anneriquee pirde par lee

   

 

 

   

)
tentes de fe citayen
oLInite t ine eth it 5
et lular tte
tints, r

 

 

 

 

 

 

 
 

YVINLL 130 WWUld / 3

 

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 3 0f18 Document 23-3
 

 

 

 

 

 

—"|

call home to tot (a mis pole i a pentyl

Sonu SS omnbasty or comulaty.

We Se a eee Wes sien & fold soli fie

prolonged Say) winaton to remota or arent, residing q
Scar ame eam ae eee

 

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 4of18 Document 23-3
 

 

 

— =

Case 1:20-cv-01028-WCG

Filed 07/

 
  

é

31/2

ae tne Neo

 

   
  
  

1 ete

ang

= eee,

 

"ht gt)

0 Page 5 of 18 Documen

Makes fC
OF Of Mango rica

 
 

 

 

 

 

 

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 6 of18 Document 23-3
 

 

 

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 7 of 18 Document 23-3
 

 

 

 

 

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 8 of 18 Document 23-3
 

 

 

 

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 9of18 Document 23-3
 

 

 

 

t (anrsine tare

rrr

 

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 10 of 18 Document 23-3
 

 

 

 

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 11 of 18 Document 23-3
il
syn

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 12 of 18 Document 23-3

i
CLUE
fuji

ie

 

 

 

 

 
 

 

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 13 of 18 Document 23-3
 

Case 1:20-cv-01028-WCG Filed 07/31/20

 

Page 14 of 18 Document 23-3

 

ass

 

 
 

 

 

 

 

 

 

 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 15 of 18 Document 23-3
  
  

   

oe gibt fi eaehniins
ee =

   

 

  
  

  
 

eee ANN
ment contains ‘sensitive
tronics. For best performance,
do not bend, perforate or expose
extreme. peace.

 
 
 

  
 
     
    

"A. RESTRICTIONS: Ht IMPORTATION oF GOODS AND SERVICES For

: {rfito the Dopariment of the Treasury, Office of Foreign Astets
rssury, Annox, 1500 Pannsylvania Avenue NW. Walston. Dc.
‘ ul tpn truas.goe/oluc

B. Customs BORDER PROTECTION Contact Customs & Border Protection
H EP ane ‘a copy Hof "Know mon "You ( Go* and * "Pots, ‘Wildlife - Licensing and
a 4 ‘ath " bp os ” 2

  
 

 
   

   

oH or

 
   
   

   
 

 

     

  

fia ¢. AGRICULTURE For a‘copy ‘of “Travolors’ Tips On Bringing Food, Plant,
and Animal Products into the United Statos,“contaet the U.S. Dopariniant of
of Agcicultura, Aton aphis.usde.goviiravel See also U.S Fish and Wildlife
Sernice,  http:/AvwavlatveqowTipsloriravelors him for other important
“Information for International S Yravotere

    
       
     
 

D. U.S. TAXES All U.S. citizens working and residing abraad are required
to file and report on their worldwide income. Consult IRS Publication 54,
"Tax Guide for U.S. Citizens and Resident Aliens Abroad,” available at
http.//irs, gov/publications/p54/index htm!

 
      
 
 

E, SOCIAL SECURITY Write-to the Social Sectrity Administration, Office of
internntionat Operations, RO Box 17769, Baltimore, MD 21235, or consult
hte vam tlona <elving Payments while outside the
fio I fry ‘the United States or ata

 
       

      

 

0 VE A
5663 69961

   

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 16 of 18 Document 23-3

 

 

 
 

Case 1:20-cv-01028-WCG Filed 07/31/20 Page 17 of 18 Document 23-3

 
TESS SD y
SAE ut

159-7548519

: AUGUST 27, 2018

Date of Issuance

istant Secrétary for Consular Affairs

Date of Birth: MAY 22, 1986

SHARON ROSE HINNENDAEL

On JUNE 19, 2018

This is to certify that:
Acquired United States CITIZENSHIP at birth as established by documentary evidence

HENRY HERMAN SCHWARTZ
"GUADALAJARA, MEXICO
On AUGUST 24, 2018
MOTHER/FATHER/PARENTS

*

2

Sex MALE, born at PUERTO VALLARTA, JALISCO, MEXICO
Presented to the Consular Service of the United States at

oO

QU IN a

oO

<
™
m
Q
=
<i
fay
°
N
i]
q
¢
4
69)
Q
&
a
—
Z,
=)
so
ic
4
&
o
Zz
<2)
N
b
ei
=~
QO
4
&
Q

DANIEL LUKE SCHWARTZ
- Date of Birth: OCTOBER 06; 1987 .

iy a ce é

 
